UNITED STATES
                                               NMCCA NO. 202100342
                     Appellee
                                                       Panel 2
      v.
                                                      ORDER
Adam N. MONTGOMERY
Chief Electronics Technician
                                           Granting Appellant’s Motion
(Nuclear Power) (E-7)
U.S. Navy                                    to Withdraw Case from
                                                Appellate Review
                     Appellant



   Upon consideration of Appellant’s Motion to Withdraw Case from Appellate
Review, filed on 11 March 2022, we have determined that Appellant’s request
was properly executed and submitted, and is in substantial compliance with
Article 61, Uniform Code of Military Justice, 10 U.S.C. § 861, and Rule for
Courts-Martial 1115.
   Accordingly, it is, by the Court, this 14th day of March 2022,
ORDERED:
   (1) That Appellant’s Motion to Withdraw Appellate Review is GRANTED.
   (2) That the record of trial is returned to the Judge Advocate General for
appropriate disposition.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court

Copy to:
45 (LT Beach)
46
02